Benton, J., with whom Barrow, J.,
joins dissenting.
The Commonwealth tried Singleton for a robbery that occurred at a Pizza Hut restaurant in the City of Petersburg at midnight on April 18. Two of the victims could not identify Singleton from an array of photographs shown to them after the robbery. The *738third victim, who admitted that he only got a glimpse of the robber, testified that he identified Singleton after he was shown a photograph of a side view of Singleton. None of the other photographs had a side view of the subjects. At trial, when Singleton was seated next to his counsel, the third victim and one of the victims who earlier could not identify Singleton pointed to Singleton as the perpetrator. Singleton vigorously disputed that he was the robber. He and other witnesses testified in his defense that he was in North Carolina on April 18. To impeach Singleton, the Commonwealth’s Attorney first cross-examined him concerning a collateral matter that involved an unrelated crime, and then the Commonwealth’s Attorney called rebuttal witnesses to dispute his testimony. I would hold that the trial judge erred in permitting the Commonwealth’s Attorney to impeach Singleton in this manner.
I.
To understand Singleton’s objection concerning the rebuttal testimony, several incidents of his trial testimony must be analyzed. On direct examination during his defense, Singleton testified as follows:
Q: .... The first question is, “Did you rob the Pizza Hut on April the 18th.”
A: No sir. I don’t even have any idea where . . . that’s at.
Although no evidence had been introduced at trial concerning a Food Lion grocery store (Singleton had been indicted, but not yet tried, for robbery of the Food Lion), the Commonwealth’s Attorney cross-examined Singleton concerning his knowledge of the Food Lion.
Q: Have you ever been on Crater Road at the Food Lion?
A: No, ma’am.
Q: How did you get familiar with that?
A: Through this case.
Q: But you never been there?
A: No, ma’am.
*739Singleton never denied knowing the location of Crater Road. However, the Commonwealth’s Attorney sought to attack Singleton’s credibility by cross-examining him concerning his knowledge of the location of that thoroughfare. On further cross-examination, she asked:
Q: [The business in which you were planning to invest was] near Crater Road.
A: No.
Q: So you know where Crater Road is?
A: Yeah.
At the close of the defense case, Singleton’s evidence established that he had lived in Petersburg only three months prior to his arrest, that he did not know where the Pizza Hut restaurant was located, that he knew where Crater Road was, and that he had not been in the Food Lion grocery store on Crater Road.
In rebuttal, the Commonwealth’s Attorney offered two witnesses to testify that after midnight on April 3, more than two weeks before the Pizza Hut robbery, Singleton was at the Food Lion grocery store. Singleton had been charged with the April 3 robbery of the Food Lion store but had not yet been tried for that robbery. When Singleton’s counsel objected that this collateral matter impermissibly proved other crimes, the Commonwealth’s Attorney stated:
Singleton indicated he was not familiar with the roads or with Crater Road in particular. Mr. Neal is being offered to rebut his answer to whether or not he was at Food Lion. That’s the only purpose for his testimony.
(Emphasis added).
This proffer contained a misstatement of Singleton’s testimony concerning Crater Road. Singleton testified that he knew the location of Crater Road. Moreover, the proffer manifestly established that the Commonwealth’s Attorney raised the collateral matter of the Food Lion grocery store on cross-examination as a guise for offering two rebuttal witnesses to testify that on April 3 after midnight, when a robbery occurred, Singleton was at the Food Lion grocery store. The trial judge’s ruling that allowed the proof was *740erroneous for two distinct but related reasons.
II.
Evidence that Singleton was present in the Food Lion grocery store on April 3, two weeks prior to the robbery offense that was the subject of Singleton’s trial, was not relevant to the offense then being tried. Moreover, the evidence was inadmissible because it was evidence of another crime that was offered to impeach Singleton on a collateral matter. See Seilheimer v. Melville, 224 Va. 323, 326, 295 S.E.2d 896, 898 (1982).
A witness may not be cross-examined regarding any fact irrelevant to the issues on trial when that cross-examination is for the mere purpose of impeaching his credit by contradicting him. If such a question is inadvertently asked and answered, the witness’s answer is conclusive. Furthermore, the witness may not be asked about any collateral independent fact “merely with a view to contradict him afterwards by calling another witness.”
A subject is collateral to the issues on trial unless the party cross-examining the witness is entitled to prove the subject in support of his or her own case. If a fact cannot be established for any purpose other than for contradiction, it is wholly collateral to the issues on trial.
Evidence of an unrelated [crime] is generally not admissible in a criminal trial.
Simpson v. Commonwealth, 13 Va. App. 604, 606-07, 414 S.E.2d 407, 409 (1992) (citations omitted).
On direct examination, Singleton denied knowing the location of the Pizza Hut restaurant. The Commonwealth’s Attorney asked Singleton on cross-examination if he knew where Crater Road was located. Singleton admitted that he knew where Crater Road was located. No dispute arose over whether Singleton had ever been on Crater Road. No one asked Singleton whether he had ever been on Crater Road. The majority’s assertion that the location of Crater Road had a bearing on the Commonwealth’s proof or Singleton’s defense is not supported by the record.
*741Singleton’s presence in the Food Lion grocery store two weeks before the robbery of the Pizza Hut restaurant was not relevant to any issue at trial. The evidence proved only that.both the Pizza Hut restaurant and the Food Lion were on Crater Road. The evidence did not prove the proximity of the Food Lion grocery store to the Pizza Hut restaurant.
Furthermore, the evidence did not establish the materiality or relevance of the fact, if it be true, that both businesses were located on the same thoroughfare. Even if Singleton had been in the Food Lion grocery store after midnight on April 3, the Commonwealth did not establish that such proof tended to prove any element of the Pizza Hut robbery offense. Indeed, the Commonwealth’s Attorney asserted to the trial judge that she raised the issue only to impeach Singleton.
Despite the Commonwealth’s Attorney’s admission in her proffer to the trial judge, the majority opinion attempts to construct a relevance argument upon the theory that Singleton’s “unfamiliarity with Crater Road” disproves an element of the defense. In addition to being an after-the-fact, post-trial rationalization, the record refutes the attempt. The majority opinion simply adopts the Commonwealth’s Attorney’s misstatement when it asserts that “[o]n cross-examination, Singleton continued to demonstrate that he was unfamiliar with Crater Road.” The record unambiguously proves that Singleton affirmatively responded when asked if he knew the location of Crater Road.
The record is equally unambiguous that the Commonwealth first injected the issue of the Food Lion grocery store in cross-examination of Singleton “ ‘merely with a view to contradict [ing] him afterwards by calling another witness.’ ” Allen v. Commonwealth, 122 Va. 834, 842, 94 S.E. 783, 785-86 (1918) (quoting Langhorne v. Commonwealth, 76 Va. 1012, 1021 (1882)). Indeed, when Singleton’s counsel objected to the evidence of the other crime, the Commonwealth’s Attorney did not state that she was attempting to prove an element of the offense. She clearly misstated Singleton’s testimony and said she was only trying to impeach Singleton. Despite that admission, the judge allowed the Commonwealth’s Attorney on rebuttal to offer evidence for the purpose of impeaching Singleton on a collateral matter. That ruling was erroneous. See Allen, 122 Va. at 842, 94 S.E. at 785-86.
*742Moreover, despite the Commonwealth’s Attorney’s clear admission, the majority posits that the Commonwealth had some other purpose in offering the evidence. Nothing supports the majority’s assertion that “[wjhether Singleton knew the location of the Pizza Hut on Crater Road . . . has some tendency to prove that he had been correctly identified by the victims.” The Commonwealth did not offer the proof for that purpose. In addition, that purpose as asserted by the majority is simply a non sequitur.
III.
When the trial judge agreed to allow the Commonwealth’s Attorney to examine witnesses in rebuttal to impeach Singleton on these collateral facts, Singleton’s counsel restated his objection. He reiterated that the evidence was prejudicial, and he informed the trial judge that he would be unable to cross-examine the witnesses. Thus, Singleton’s counsel made it abundantly clear to the judge and the Commonwealth’s Attorney that he could not test the identification testimony of the Food Lion witnesses without bringing out the facts of that unrelated, contested robbery.
Whether proved directly or indirectly, evidence that implicates an accused in other crimes unrelated to the offense for which the accused is being tried is inadmissible because it creates confusion of issues, causes unfair surprise, and causes undue prejudice. Boggs v. Commonwealth, 199 Va. 478, 488, 100 S.E.2d 766, 773 (1957).
“As he (the accused) is charged with a particular offense, he has notice to be prepared to defend himself against that charge, and that alone: he cannot be prepared to defend himself against other charges, not exhibited against him, or to maintain the integrity of his whole life, when that is not put in issue; and when it is, he cannot be prepared to account for particular instances of malconduct, of which he is not previously informed, and as to which he is not required to defend himself.”
Zirkle v. Commonwealth, 189 Va. 862, 873, 55 S.E.2d 24, 30-31 (1949) (quoting Walker v. Commonwealth, 28 Va. (1 Leigh) 628, 630 (1829)). The admission of the testimony from the Food Lion employees was prejudicial because it forced Singleton’s counsel to choose between (1) abandoning Singleton’s right to confront and *743cross-examine the witnesses against him or (2) thoroughly testing the identification testimony and, thus, proving by his own efforts the prejudicial criminal conduct that was collateral to the issues on trial. The admission of this testimony was reversible error. See Simpson, 13 Va. App. at 608, 414 S.E.2d at 410.
The Commonwealth disingenuously contends that the rebuttal witnesses’ testimony that Singleton was in the Food Lion grocery store after midnight was not evidence of another crime. The Commonwealth’s Attorney specifically asked about the time Singleton was seen and elicited the response, “two minutes after 12:00 a.m.” Although the two witnesses who testified that Singleton was in the Food Lion after 12:00 a.m. said nothing about the robbery of the grocery store, their testimony hinted at nefarious conduct. The inquiry to the store manager concerning time was suggestive of criminal conduct. Moreover, the other witness testified that he was in the store as an employee of the company that cleaned the floors in the Food Lion. The testimony of these witnesses tended to prove Singleton’s presence in that store at a late hour beyond closing and at approximately the same time the robbery occurred at the Pizza Hut two weeks later. Because the inference of an unrelated crime was strong, the testimony should not have been admitted and creates reversible error. Id. at 607, 414 S.E.2d at 409.
I dissent.